DETAILED ACTION
This Office Action is in response to an application that was filed on 06/16/2021. Claims 1-2 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Limitations "a first packing part containing first information, and including a first housing and a first multilayer capacitor disposed in the first housing" and “a second packing part containing first information, and including a second housing and a second multilayer capacitor disposed in the second housing, internal electrodes of the second multilayer capacitor disposed vertically with respect to a bottom surface of the second housing” in independent claim 1 needs to be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following inconsistencies with the drawings: 
Paragraph ¶[0014] of the PgPub is confusing in understanding First Information and Second Information. The cited paragraph is providing the mounting ratio associated between the First Information and the first multilayer capacitor and providing a different mounting ratio between the Second Information and the second multilayer capacitor. Therefore, in order to understand ¶[0014], the Second Packing Part should contain the Second Information.

Appropriate correction is required as well as no new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In independent claim 1, the limitation phrase "first information" in the limitation "and a second packing part containing first information, and including a second housing and a second multilayer capacitor disposed in the second housing" is confusing. Specifically, the later part of claim 1 is providing the mounting ratio limitation associated between the “first information” and the “first multilayer capacitor”, and by providing a different mounting ratio limitation between the “second information” and the “second multilayer capacitor”. For examination purposes the cited limitation phrase “first information” has been construed to be “second information” to maintain consistency of the structural limitations of claim 1.
	Claim 2 is rejected since the base independent claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 2014/0110161 A1 and Hattori hereinafter), in view of Fujimoto et al. (US 2014/0332261 A1 and Fujimoto hereinafter).
Regarding claim 1, Hattori discloses a multilayer capacitor package (Fig. 6 and ¶[0039 & 0041-0042] shows and indicates the multilayer capacitor package of Fig. 6), comprising: a first packing part containing first information, and including a first housing and a first multilayer capacitor disposed in the first housing (items 50, 51, 1 of Fig. 6 & item 1 of Fig. 2A and ¶[0025_0039 & 0041-0042] is understood to show and indicate first packing part 50_51-1st-slot {first accommodating slot forming accommodating section 51 of package 50} containing first information which includes first housing 51-first {first accommodating section 51 housing the first monolithic ceramic capacitor 1} and first multilayer capacitor 1-first {first monolithic ceramic capacitor} disposed in the first housing 51-first), internal electrodes of the first multilayer capacitor disposed horizontally with respect to a bottom surface of the first housing (items 5, 10 of Fig. 2A and ¶[0025] shows and indicates internal electrodes 5-parallel {inner electrodes 5 of the monolithic ceramic capacitors 1 that are oriented in a parallel direction with respect to the front and rear surfaces of circuit board 10, as illustrated in FIG. 2A} of first multilayer capacitor 1-first disposed horizontally with respect to the bottom surface of the first housing 51-first); and a second packing part containing second information, and including a second housing and a second multilayer capacitor disposed in the second housing (Fig. 6 & item 1 of Fig. 2B and ¶[0025_0039 & 0041-0042] is understood to show and indicate second packing part 50_51-2nd-slot {second accommodating slot forming the next accommodating section 51 of package 50} containing second information which includes second housing 51-housing {second accommodating section 51 housing the second monolithic ceramic capacitor 1} and second multilayer capacitor 1-second {second monolithic ceramic capacitor} disposed in the second housing 51-second), internal electrodes of the second multilayer capacitor disposed vertically with respect to a bottom surface of the second housing (Fig. 2B and ¶[0025] shows and indicates internal electrodes 5-perpendicular {inner electrodes 5 of the monolithic ceramic capacitors 1 that are oriented in a perpendicular direction with respect to the front and rear surfaces of circuit board 10, as illustrated in FIG. 2B} of second multilayer capacitor 1-second disposed vertically with respect to the bottom surface of the second housing 51-second).
Hattori discloses the claimed invention except wherein the first information indicates a first distance Lp1 between outer edges of pads on a board, on which the first multilayer capacitor is to be mounted, Lp1/Lc≤R0, in which Lc is a length of each of the first and second multilayer capacitors and R0 is a predetermined value; and wherein the second information indicates a second distance Lp2 between outer edges of pads on a board, on which the second multilayer capacitor is to be mounted, and Lp2/Lc>R0.
Fujimoto discloses wherein the first information indicates a first distance Lp1 between outer edges of pads on a board, on which the first multilayer capacitor is to be mounted, Lp1/Lc≤R0, in which Lc is a length of each of the first and second multilayer capacitors and R0 is a predetermined value; and wherein the second information indicates a second distance Lp2 between outer edges of pads on a board, on which the second multilayer capacitor is to be mounted, and Lp2/Lc>R0 (items L, L1, L2, D1, D2, 10A, 10B, 3A1, 3A2, 3B1, 3B2, 2 of Fig. 9 & items 10, V, H of Fig. 21E and ¶[0019_0107-0110 & 0203] shows and indicates where the first information indicates a first distance Lp1 {D1} between outer edges of pads 3A1 & 3A2 {first capacitor element 10A [10(H)] mounted where the distance between an end portion of land 3A1 to an end portion of second land 3A2 on the side opposite from first land 3A1 is taken as D1, indicated in ¶[0019 & 0108] and shown in Fig. 9} on board 2 {indicated in ¶[0107]}, on which first multilayer capacitor 10A[10H] {first capacitor element 10A, indicated in ¶[0108], designated as 10(H) in Fig. 21E for internal electrode layers stacked parallel to the main surface of the wiring board 2, indicated in ¶[0203]} is to be mounted with a ratio of Lp1/Lc≤R0 {D1/L1≤ R0}, in which Lc {L1=L2} is a length of the first multilayer capacitor 10A[10H] and R0 is predetermined value {length of first capacitor element 10A[10H] taken along the direction in which the pair of long sides of the main surface on the first capacitor element 10A[10H] that is extended is taken as L1, where it is preferable that the distance D1 be no less than about 1.1 times and no more than about 1.3 times the length L1; therefore, the edge length of the pads [lands] taken as D1 with a value of 1.1 and the length of the first capacitor element 10A[10H] taken as L1 with a fixed value of 0.816, will then have D1/L1=1.1/0.816 with a ratio value R0 of 1.348}; and where the second information indicates a second distance Lp2 {D2} between outer edges of pads 3B1 & 3B2 {second capacitor element 10B [10(H)] mounted where the distance between an end portion of land 3B1 to an end portion of second land 3B2 on the side opposite from first land 3B1 is taken as D2, indicated in ¶[0019 & 0109] and shown in Fig. 9} on board 2, on which second multilayer capacitor 10B [10V] {second capacitor element 10B, indicated in ¶[0109], designated as 10(V) in Fig. 21E for internal electrode layers stacked perpendicular to the main surface of the wiring board 2, indicated in ¶[0203]} is to be mounted with a ratio of Lp2/Lc>R0 {D2/L2> R0}, in which Lc {L2=L1} is a length of the second multilayer capacitor 10B [10V] {length of second capacitor element 10B [10V] taken along the direction in which the pair of long sides of the main surface on the second capacitor element 10B[10V] that is extended is taken as L2, where it is preferable that the distance D2 be no less than about 1.1 times and no more than about 1.3 times the length L2; therefore, the edge length of the pads [lands] taken as D2 with a value of 1.3 and the length of the second capacitor element 10B[10V] taken as L2 with a fixed value of 0.816, will then have D2/L2=1.3/0.816 with a ratio value of 1.59 that is greater than R0 of 1.348}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first information indicates a first distance Lp1 between outer edges of pads on a board, on which the first multilayer capacitor is to be mounted, Lp1/Lc≤R0, in which Lc is a length of each of the first and second multilayer capacitors and R0 is a predetermined value; and wherein the second information indicates a second distance Lp2 between outer edges of pads on a board, on which the second multilayer capacitor is to be mounted, and Lp2/Lc>R0 into the structure of Hattori. One would have been motivated in the multilayer capacitor package of Hattori and have the first information indicates the first distance Lp1 between outer edges of pads on the board, on which the first multilayer capacitor is to be mounted with the ratio of Lp1/Lc≤R0, in which Lc is the length of each of the first and second multilayer capacitors and R0 is a predetermined value; and the second information indicates the second distance Lp2 between outer edges of pads on the board, on which the second multilayer capacitor is to be mounted, and Lp2/Lc>R0 in order to augment the noise reduction that Hattori is indicated in ¶[0009 & 0012-0013] by the effect of the mounted multilayer capacitors to the board by providing the first and second information ratio ranges of the distance length between the outer edges of board pads on which the plurality of multilayer capacitors is to be mounted to the length of the multilayer capacitors, as indicated by Fujimoto in ¶[0110 & 0215], in the multilayer capacitor package of Hattori.

Regarding claim 2, modified Hattori discloses a multilayer package, wherein R0=1.35 (Fujimoto: Figs. 9_21E and ¶[0019_0107-0110 & 0203] shows and indicates where mR0=1.35 {the edge length of the pads [lands] taken as D1 with a value of 1.1 and the length of the first capacitor element 10A[10H] taken as L1 with a fixed value of 0.816, will then have D1/L1=1.1/0.816 with a ratio value R0 of 1.348}).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847